Order entered June 1, 2015




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-15-00488-CR

                                 EX PARTE ROBERT DILLARD

                        On Appeal from the 282nd Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F12-28264-S

                                              ORDER
          The record in this case shows that, following a hearing on appellant’s pretrial application

for writ of habeas corpus on April 13, 2015, the trial court orally denied appellant’s requested

relief. The clerk’s record, however, does not contain the trial court’s written order denying the

relief.

          Accordingly, this Court ORDERS the trial court to sign, within SEVEN DAYS of the

date of this order, a written order reflecting the April 13, 2015 ruling on appellant’s application

for writ of habeas corpus.

          We ORDER the Dallas County District Clerk to file, within FIFTEEN DAYS of the

date of this order, a supplemental clerk’s record that contains the written order denying the

pretrial application for writ of habeas corpus.

          Additionally, we note that appellant is charged by indictment with solicitation of a minor

under section 15.031(b) of the Texas Penal Code.             Nevertheless, his brief identifies the
complaining witness by her full name. Accordingly, we STRIKE appellant’s brief and order it

redrawn to use only the child’s initials. We ORDER appellant to file his amended brief within

FIVE DAYS of the date of this order.

        We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

and to counsel for all parties.

                                                     /s/    ROBERT M. FILLMORE
                                                            PRESIDING JUSTICE